ALTENBERND, Judge.
Randall Lynn Hunt, the former husband, appeals an order enforcing a final judgment of dissolution of marriage. The order reduced to judgment a tax lien owed by Mr. Hunt but satisfied by the former wife, Denise Lynn Quesada, formerly Denise Lynn Hunt. Although Mr. Hunt asserted that the marital settlement agreement that was incorporated into the final judgment was procured by fraud, and alternatively that Ms. Quesada was herself in violation of the agreement and judgment, *608he never sought affirmative relief on these claims. We therefore affirm the order enforcing the final judgment of dissolution of marriage.
Mr. Hunt also seeks review of the trial court’s order denying a motion to disqualify the presiding judge. We treat this portion of the appeal as a petition for writ of prohibition and deny the petition. A trial court’s prior adverse rulings are not legally sufficient grounds upon which to base a motion to disqualify. Areizaga v. Spicer, 841 So.2d 494, 496 (Fla. 2d DCA 2003).
Affirmed.
DAVIS, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.